DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
Fig 6 does not show ref # 605 (velcro security flap) mentioned in the description
In Fig 7, a reference numeral is cut off and only partially visible at the bottom (below ref #730)
Note: Applicant is requested to avoid depicting the mat cover in a solid black ink, which obscures important construction details of the invention. Applicant is requested to optionally provide new drawings that show the cover in a plain white or shaded pattern, rather than as a block of solid black ink.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
metal structures sewn onto the top cover (claim 2)
thin metal discs sewn into a top side of the universal cover (claim 9, 11 and 18)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The use of the term velcro, which is a trade name or a mark used in commerce, has been noted in this application (see ¶0032 through ¶0034). The term should be accompanied by the generic terminology “hook and loop fastener”; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2, 9, 11 and 18 set forth metal structures or discs sewn into a top side of a mat cover. However, the disclosure fails to provide sufficient details of such structure or how they are sewn into the top side of the cover.
Therefore, in absence of adequate guidance in the disclosure, a skilled person would not be able to make and/or use the claimed invention as envisioned by the applicant.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not Note: Changing “Velcro” to – hook and loop fastener – will overcome this rejection.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciolino (US 5,090,695 A) 
Ciolino shows cover for a flotation mat (see Fig 1 and Fig 2), comprising top and bottom covers each having a zipper portion [7] on a periphery that can be engaged to seal the cover. One or more flaps [4] with Velcro (col. 3, lines 44-48) allow the water mat to be connected with other water mats.
Re claim 12, the water mat is a foam mat (col. 3, line 29). Note: Applicant may additionally note that the preceding claim 10 does not positively recite the mat, and therefore, no patentable weight is accorded to any further characterization of the mat, or to the material used for making such mat.
Re claim 16, the cover comprises a plurality of protrusions [4a, 6, 9, 11] on all sides, which are broadly considered to be handles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bair et al. (US 10,238,939 B2) in view of Kaufman (US 3,496,586 A).
Bair et al. show a cover [306] for a buoyant mat (see Fig 3), comprising top and bottom covers each having a zipper portion [302] on a periphery that can be engaged to seal the cover. One or more flaps [310] with zippers allow the water mat to be connected with other water mats.
Bair et al., however, do not show the bottom cover as having a plurality of parallel buoyant bars.
Kaufman shows a buoyant mat comprising a plurality of parallel buoyant bars [3] attached to a bottom cover (see Fig 1 and Fig 3; and col. 2, lines 15-21).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the cover of Bair et al. with a plurality of parallel buoyant bars, as taught by Kaufman. Having such an arrangement would have provided the mat of Bair et al. with additional rigidity and buoyancy, thereby allowing the mat to support more people in a safe manner.
Re claim 3, the water mat is a foam mat (col. 5, line 12). (Note: Applicant may additionally note that the preceding claim 1 does not positively recite the mat, and therefore, no patentable weight is accorded to the material used for making such mat.)
Re claim 4, with the modification of Bair et al. in place, the parallel buoyant bars would distribute weight to prevent the water mat from folding on used on water surface.

	Re claims 7 and 8, the buoyant mat comprises a plurality of handles [506, 608] on at least two sides, and two adjustable ropes [504, 606] connected to one of handles to allow the buoyant mat to be connected to a boat (Fig 5 and Fig 6). Although Bair et al. do not show handles on all sides of the mat, it would have been obvious to a person skilled in the art to provide such handles on all sides, which would have allowed the mat to be positioned in any orientation and still be easily secured to another structure. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bair et al. (US 10,238,939 B2) in view of Kaufman (US 3,496,586 A), and further in view of Kuhn et al. (US 10,292,514 B1).
Bair et al., as modified above by Kaufman, show a cover for a recreational buoyant mat, but does not disclose any metal disc in a top side of the cover.
Kuhn et al. disclose a beverage holder for personal flotation devices (see abstract), wherein a disc [100] made of metal (col. 11, lines 16-18; and col. 12, lines 49-52) is positioned on or just below a top side (col. 4, lines 50-53).
It would have been obvious to a person skilled in the art to provide the modified cover of Bair et al. with a plurality of beverage holders each having a metal disc, as further taught by Kuhn et al. Providing such beverage holders on or below a top side of the cover would have allowed users to place beverages on the mat without a risk of spilling even during rough water conditions. It would have also been obvious to a skilled person to attach such metal discs by sewing to the cover as an expensive means of attachment.

Claims 6, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bair et al. (US 10,238,939 B2) in view of Kaufman (US 3,496,586 A), and further in view of Peterson (US 9,376,777 B2)
Bair et al., as modified above by Kaufman, show a cover [306] for a buoyant mat, comprising one or more flaps [310] with zippers to allow the water mat to be connected with other water mats. 
However, modified Bair et al. is silent on the flaps comprising hook and loop fasteners (Velcro).
Peterson show a buoyant mat comprising one or more flaps that allow the mat to be connected with other mats, wherein the flaps comprise zippers (Fig 6) or Velcro-type hook and loop fasteners (Fig 9), thereby establishing equivalence between the two modes of connection (see col. 4, lines 7-14).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the connection flaps of modified Bair et al. with Velcro-type hook and loop fasteners, as further taught by Peterson. Having such fasteners would have provided a durable and less expensive alternative to a zipper, which would have worked equally well for connecting the mats.
Re claims 12-17, please refer to the explanation provided in ¶12 of this Office action for claims 1, 3-5 and 7-8.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bair et al. (US 10,238,939 B2) in view of Kaufman (US 3,496,586 A), and further in view of Peterson (US 9,376,777 B2) and Kuhn et al. (US 10,292,514 B1).
Bair et al., as twice modified above by Kaufman and Peterson, show a cover for a buoyant mat, comprising one or more flaps with Velcro-type hook and loop fasteners, but fail to disclose any metal disc in a top side of the cover.

However, it would have been obvious to a person skilled in the art to provide the modified cover of Bair et al. with a plurality of beverage holders each having a metal disc, as further taught by Kuhn et al., for the reasons described above in ¶13 of this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,458,884 (Gurganious) shows a flotation structure with parallel support bars


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617